Exhibit 99.1 Investor PresentationJune 2009 Introducing BlackRock Global Investors 1 Forward-Looking Statement This presentation, and other statements that BlackRock may make, may contain forward-looking statements within themeaning of the Private Securities Litigation Reform Act, with respect to BlackRock’s future financial or businessperformance, strategies or expectations. Forward-looking statements are typically identified by words or phrases such as“trend,” “potential,” “opportunity,” “pipeline,” “believe,” “comfortable,” “expect,” “anticipate,” “current,”“intention,” “estimate,” “position,” “assume,” “outlook,” “continue,” “remain,” “maintain,” “sustain,” “seek,”“achieve,” and similar expressions, or future or conditional verbs such as “will,” “would,” “should,” “could,” “may” orsimilar expressions. BlackRock cautions that forward-looking statements are subject to numerous assumptions, risks and uncertainties, whichchange over time. Forward-looking statements speak only as of the date they are made, and BlackRock assumes no duty toand does not undertake to update forward-looking statements. Actual results could differ materially from those anticipatedin forward-looking statements and future results could differ materially from historical performance. In addition to risk factors previously disclosed in BlackRock’s SEC reports and those identified elsewhere in this report thefollowing factors, among others, could cause actual results to differ materially from forward-looking statements orhistorical performance: (1) the introduction, withdrawal, success and timing of business initiatives and strategies; (2)changes and volatility in political, economic or industry conditions, the interest rate environment or financial and capitalmarkets, which could result in changes in demand for products or services or in the value of assets under management; (3)the relative and absolute investment performance of BlackRock’s investment products; (4) the impact of increasedcompetition; (5) the impact of capital improvement projects; (6) the impact of future acquisitions or divestitures; (7) theunfavorable resolution of legal proceedings; (8) the extent and timing of any share repurchases; (9) the impact, extent andtiming of technological changes and the adequacy of intellectual property protection; (10) the impact of legislative andregulatory actions and reforms and regulatory, supervisory or enforcement actions of government agencies relating toBlackRock, Barclays, Bank of America, Merrill Lynch or PNC; (11) terrorist activities and international hostilities, whichmay adversely affect the general economy, domestic and local financial and capital markets, specific industries orBlackRock; (12) the ability to attract and retain highly talented professionals; (13) fluctuations in the carrying value ofBlackRock’s investments; (14) fluctuations in foreign currency exchange rates, which may adversely affect the value ofinvestment advisory and administration fees earned by BlackRock or the carrying value of certain assets and liabilitiesdenominated in foreign currencies; (15) the impact of changes to tax legislation and, generally, the tax position of theCompany; (16) the ability of BlackRock to effectively manage the former Quellos business along with its historicaloperations; (17) BlackRock’s success in maintaining the distribution of its products; (18) the impact of BlackRock electingto provide support to its products from time to time; (19) the impact of problems at other financial institutions or thefailure or negative performance of products at other financial institutions; and (20) the ability of BlackRock to completethe transaction with Barclays. 2 BlackRock •Active fund management •Global mutual fund platform •Innovative and tailored solutions •BlackRock Solutions® BGI •Index and scientific investing •iShares, industry-leading ETF platform •Product innovation •Retirement solutions BlackRock Global Investors •Global leader in investment management with $2.714 trillion in AUM •World-class risk management, analytics and advisory capabilities •Fully-integrated, independent asset manager, with no majority owner •Common culture, emphasizing teamwork, excellence and integrity •Strong corporate governance, with majority of independent directors Introducing BlackRock Global Investors 3 A Transformational Opportunity Unparalleled product capabilities for institutional investors •Leader in passive, active and scientific investments •Equities, fixed income, cash and alternatives Customized global investment solutions for retail clients •iShares, BGI’s leading ETF platform, combined with BlackRock’s globalmutual fund platforms Leader in risk management, analytics and advisory services •BlackRock Solutions to benefit from risk and analytical capabilities of BGI Expanded global reach •Presence in all key markets Fully integrated and independent asset manager •Common culture and values 4 Unparalleled Product Breadth for Institutional Investors World-class product offerings spanning entire risk spectrum •Combined strength in passive, scientific and active strategies •Unmatched ability to provide tailored, multi-asset solutions andfiduciary services 5 Retail/iShares
